DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutaria et al. (WO 2020/069171 – effective filing date 9/26/2018) (a copy of which was provided by Applicant along with the 7/23/2020 IDS).
Re claim 1, Sutaria discloses a tubing assembly (as seen in Fig 18; all cited reference characters refer to Fig 18 unless otherwise noted) comprising: a catheter (not labeled in Fig 18, but seen extending from hub 510 and having sensors 1602 thereon) 
Re claim 4, Sutaria discloses that the sensor is located within the air sampling chamber (Para 78 discloses that “the temperature sensor may be in the monitor [502], with a fluid path running from the sensor to the feeding tube”; as set forth in the rejection of claim 3, the “monitor” itself is an “air sampling chamber” since Applicant has not claimed any structure that defines such a “chamber”).
Re claim 5, Sutaria discloses that the sensor is configured to provide temperature readings, relative humidity readings, or a combination thereof measured by the sensor from air in the lumen to a processor in real-time (Para 50).
Re claim 6, Sutaria discloses that the sensor is configured for a wired connection or a wireless connection to the processor (Para 63).  
Re claim 8, Sutaria discloses that the tubing assembly comprises a multi-port connector 510 (hub 510 is considered a “multi-port connector” since it has two ports: one at its proximal end (connected to feeding pump 504) and one at its distal end (connected to the catheter); Applicant has not claimed any structure that defines the “multi-port connector”).
Re claim 10, Sutaria discloses a port (the opening at the distal end of suction tube 1704, not labeled but seen in Fig 18) and an aspiration line 1804 connected thereto (as seen in Fig 18).  
Re claim 11, Sutaria discloses a catheter guidance system (Fig 18; it is noted that all cited reference characters refer to Fig 18 unless otherwise noted) comprising: (a) a processor 3103 (Fig 31; within monitor 502 of Fig 18; it is noted that Para 47 set forth that the data processing system depicted in Fig 31 can be used with any of the disclosed embodiments); (b) a power source (inherent in view of Para 189); (c) a display device 1418 (Fig 14; as set forth in Para 96 and seen in Fig 14, the system can include both monitor 502 and a remote device 1418); and (d) a tubing assembly comprising: a catheter (not labeled in Fig 18, but seen extending from hub 510 and having sensors 1602 thereon) having a proximal end (connected to hub 510) and a distal end (disposed within the digestive tract, as seen in Fig 18) and extending in a longitudinal direction (as seen in Fig 18), wherein the proximal end and the distal end define a lumen (as seen in Fig 16B,16C) therebetween; and a sensor 1602, wherein the sensor comprises a temperature sensor, a relative humidity sensor, or a combination thereof (Para 105 set 
Re claim 12, Sutaria discloses a memory device 3106 (Fig 31; it is noted that Para 47 set forth that the data processing system depicted in Fig 31 can be used with any of the disclosed embodiments) storing instructions (Para 191) which, when executed by the processor, cause the processor to (i) interpret the temperature readings, the relative humidity readings, or a combination thereof communicated by the sensor (Para 56) and (ii) cause the display device to communicate whether or not the catheter is placed within the digestive tract of the patient based on the interpretation of 
Re claim 13, Sutaria discloses that the sensor is located within the lumen of the catheter or within an air sampling chamber (Para 78 discloses that “the temperature sensor may be in the monitor [502], with a fluid path running from the sensor to the feeding tube”; the “monitor” itself is an “air sampling chamber” since Applicant has not claimed any structure that defines such a “chamber”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sutaria et al. (WO 2020/069171) in view of Boone III et al. (PG PUB 2017/0020396).
Re claim 2, Sutaria discloses that the sensor may be placed “completely within the wall of the gastric access device [i.e. catheter]” (Para 80) but does not explicitly disclose that the sensor is located within the lumen of the catheter. Boone, however, teaches placing a temperature sensor 40 (Fig 2d; Para 28) within the lumen of a catheter 20 (Fig 2c) that is configured for placement within a digestive tract (inherent in “gastric tube”, Para 26) for the purpose of ensuring that data concerning the patient’s internal core temperature is accurate (Para 28). Therefore, it would have been obvious .    
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sutaria et al. (WO 2020/069171) in view of Brister et al. (PG PUB 2006/0019327).
Re claims 7 and 14, Sutaria disclose all the claimed features except that the sensor is protected from fluid ingress by a porous filter material. Brister, however, teaches surrounding a temperature sensor (Para 239) with a porous filter material (“porous material”, Para 169) for the purpose of enhancing and extending the sensor’s lifetime and performance by slowing or reducing cellular migration to the sensor and associated degradation that would otherwise be causes if the sensor were directly exposed to the in vivo environment (Para 169-171). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sutaria to include a porous filter material protecting the sensor from fluid ingress, as taught by Brister, for the purpose of enhancing and extending the sensor’s lifetime and performance by slowing or reducing cellular migration to the sensor and associated degradation that would otherwise be causes if the sensor were directly exposed to the in vivo environment (Para 169-171).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sutaria et al. (WO 2020/069171) in view of Shaughnessy et al. (PG PUB 2006/0173407).
Re claim 9, Sutaria discloses that the multi-port connector is connected to a feeding pump via a nutrient branch (the proximal half of hub 510, as seen in Fig 18) but . 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that Sutaria fails to teach “an air sampling chamber” that is part of “a tubing assembly” because it is the Applicant’s position that the monitor 502 (within which the sensor resides) is not a part of “a tubing assembly”. The Examiner respectfully disagrees because, as set forth in the rejections above, all medical equipment shown in Fig 18 comprises the “tubing assembly” since one of ordinary skill in the art would recognize that a “tubing assembly” can include many components and not just “tubing”. Additionally, the Applicant notes that in their Application, the air sampling chamber 54 is separate from the display device 22; In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). Applicant’s arguments directed to the newly added “air sampling chamber” of claim 11 are moot in view of the present rejection that sets forth that the air sampling chamber is structure 502 while the display device is remote device 1418 (as seen in Fig 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783